Exhibit 10.1

September 30, 2004

Mr. Per Gasseholm
207 Deer Hollow Road
San Anselmo, CA 94960

Re: Employment at Ashworth, Inc.

Dear Mr. Gasseholm:

In accordance with our recent discussions, we are pleased to confirm our offer
to you of a position with Ashworth, Inc. (the “Company”) upon the following
terms and conditions:



  1.   Position; Reporting; Commencement: The initial position title shall be
Chief Operating Officer & Executive Vice President and you shall report to Randy
Herrel in his position of Chairman & CEO. You shall commence employment
effective November 1, 2004. You will be required to observe the Company’s
personnel and business policies and procedures. In the event of any conflict,
the terms of this letter will control.



  2.   Base Salary; Reviews: You will receive a salary of $250,000 per annum
less applicable withholding and deductions, which is payable every other Friday.
Employees are given annual performance reviews on or about January of each year.



  3.   Bonus Program: You will receive a signing bonus of $15,000 payable on
November 2, 2004. You have an opportunity to receive a bonus based on personal
and company performance objectives, including sales and gross margin goals
specified in the Business Plan. Your maximum potential bonus will be 50% of your
annual salary ($125,000) if the Company and you meet performance goals.



  4.   Business Expenses, Cellular Phone, Clothing Allowance, Auto Allowance.
You will receive reimbursement for normal, ordinary and reasonable business
expenses upon your submission of receipts substantiating the expenses claimed in
accordance with Company policy. Air travel will be first class for international
travel and coach for domestic travel per the Company policy. You will receive a
Company paid cellular phone; usage will be in accordance with Company Policy.
You will receive a Clothing Allowance in accordance with Company policy of
approximately $3,000 per year. You will receive an annual auto allowance of
$12,000.00, paid bi-weekly less applicable withholding.



  5.   Relocation Allowance. You will receive reimbursement for reasonable
moving expenses, up to a maximum of $20,000. These expenses will not be taxable
provided that you submit original receipts to the Accounts Payable Department.
All moving expense must be submitted with corresponding receipts within 6 months
of your employment. You will receive reimbursement for temporary living expenses
of $3,500 a month for up to a six-month period. This amount will include
housing, car rental and all reasonable expenses incurred.



  6.   Stock Options: The Company will grant you 30,000 options to purchase
shares of the Company’s common stock at an exercise price equal to the closing
share price the day before your employment commences. The options will vest over
a three-year period, i.e. 10,000 vesting on the one-year anniversary of
employment commencement; 10,000 vesting on the two-year anniversary of
employment commencement; and 10,000 vesting on the three-year anniversary of
employment commencement. Options will be exercisable for a period of time from
the vesting date as defined by the Company’s Stock Option Plan. You have an
opportunity to receive additional stock options each year during the annual
review process.



  7.   Savings Plan: You will be eligible to participate in the Company’s 401(k)
Plan at the first entry date following the completion of six months continuous
employment with the Company. Under the current provisions, you will be eligible
as of July 1, 2005.



  8.   Insurance Benefits, Life Insurance: The Company will provide you with
coverage under its group medical, dental and life insurance policies as more
specifically described in the group insurance materials which will be provided
to you upon your commencement of employment. The cost of the medical and dental
coverage will be shared between you and the Company, depending on your plan and
coverage elections. Under the current provisions, you will be eligible as of
November 1, 2004. The Company reserves the right to change, modify or eliminate
such benefits or coverages in its discretion. In addition, you will be eligible
for Ashworth’s Exec-U-Care health befits. This benefit reimburses you and your
eligible dependents for medical expenses not covered by your group major health
plan or by any other group health plan. The Company shall maintain during the
term of this Agreement life insurance in the amount $1,000,000 for your personal
benefit.



  9.   Confidentiality; Use of Licensed Software; Solicitation of Employees;
Return of Property; Termination: You acknowledge that, in the course of your
employment with the Company, you will have access to confidential information
concerning the organization and functioning of the business of the Company, and
that such information is a valuable trade secret and the sole property of the
Company. Accordingly, except as required by law, legal process, or in connection
with any litigation between the parties hereto with respect to matters arising
out of this agreement, you agree that you will not, at any time during your
employment with the Company or after such employment, whether such employment is
terminated as a result of your resignation or discharge, disclose or furnish any
such information to any person other than an officer of the Company, and you
will make no use of any such information for your personal benefit.

The Company licenses the use of computer software from a variety of outside
companies and, unless authorized by the software developer, does not have the
right to reproduce it. You may use software only
in accordance with the license agreement, whether on local area networks or on
multiple machines. If you learn of any misuse of software or related
documentation within the Company, you must notify your department manager. If
you make, acquire or use unauthorized copies of such computer software, you
shall be disciplined as appropriate under the circumstances. Such discipline may
include termination.

You agree that for a period of two years from the date of voluntary or
involuntary termination, you will not solicit on your behalf, or on behalf of a
third party, any then current employee of the Company, to leave his or her
employment with the Company for employment with another employer.

You further agree that in the event of such termination, whether voluntary or
involuntary, you will not remove from the offices of the Company any personal
property that does not rightfully and legally belong to you and that you will
return on the date of your said termination, to an authorized representative of
the Company, any and all property belonging to the Company. You also agree that
you will provide passwords on request for personal computer files.



  10.   At-Will Employment: You understand and agree that you are being employed
for an unspecified term and that this is an “at-will” employment relationship.
This means that either you or the Company may terminate your employment at will
at any time with or without cause or notice. If the Company terminates your
employment without cause, the Company agrees to pay you a severance package
equal to six months of your base salary over a six-month period. This at-will
aspect of your employment, which includes the right of the Company to transfer,
discipline, demote and/or reassign, may not be modified, amended or rescinded
except by an individual written agreement signed by both you and the Company’s
CEO. This letter sets forth the entire agreement between the parties and there
are no prior or contemporaneous representations, promises or conditions, whether
oral or written, to the contrary.

If you are in agreement with the terms of this letter, please sign and return
one copy to the Human Resource Department and retain one copy for your files to
effect the commencement of your employment. If you have any questions, please
contact me at your earliest convenience.

Sincerely,

/s/Randall L. Herrel, Sr.
Randall Herrel
Chairman & CEO

ACCEPTED AND AGREED TO THIS
11th DAY OF October, 2004

/s/Per Gasseholm
Per Gasseholm

